     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 1 of 37




                   THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

ANGELA MCCULLOUGH, et al.,       )
ON BEHALF OF THEMSELVES,         )
INDIVIDUALLY, AND ON BEHALF OF A )
CLASS OF ALL OTHERS SIMILARLY    )
SITUATED,                        )
                                 )
          Plaintiffs,            )                            CASE NO: 2:15-CV-463-RCL-WC
                                 )                            CLASS ACTION
                                 )                            JURY TRIAL DEMANDED
                                 )
vs.                              )
                                 )
THE CITY OF MONTGOMERY, ALABAMA, )
et al.,                          )
          Defendants.            )

        PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT CITY OF
          MONTGOMERY’S MOTION FOR JUDGMENT ON PLEADINGS

        COME NOW Plaintiffs and file this response in opposition to Defendant City of

Montgomery’s motion for judgment on the pleadings (Doc. 180).

   I.      Both the Eleventh Circuit and this Court Have Explicitly Rejected the
           Arguments for Dismissal Raised by the City’s Motion

        The City of Montgomery is seeking a third bite at the apple in this case. The City claims

it is somehow entitled to dismissal of all remaining claims against it based on the Eleventh

Circuit’s October 29, 2018 opinion granting the individual defendants’ immunity-based

interlocutory appeals. But the Circuit Court itself explicitly rejected the City’s arguments that a

decision on the individual immunity claims would be determinative of the City’s liability in this

case when it denied the City’s attempt to “piggyback” on the individual defendants’ proper

interlocutory appeal. As this Court recently explained in Carter v. City of Montgomery:

               The City attempted to participate in the appeal in McCullough, but its appeal was
        dismissed. See McCullough II, Order (Aug. 17, 2017) at 3, No. 17-11554. The City
        claimed a right to appeal because the claims against it were "both inextricably intertwined
        with and solely dependent upon the actions of one of the Municipal Court judges.
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 2 of 37




       McCullough II, Appellants' Joint Suppl. Mem. Jurisdiction, No. 17-11554. The Circuit
       rejected this argument, stating that it was this Court's denial of immunity that entitled the
       appellants to interlocutory appeal and that the City could not "piggyback on the other
       defendants' proper appeal. See McCullough II, Order (Aug. 17, 2017) at 2, No. 17-11554.
       Specifically, the Circuit held: (1) that the Court "left open the possibility the judge and
       the City were independently responsible for creating the policies at issue,” (2) that "the
       City's liability does not necessarily match the judge's," and (3) that "the City's
       appeal is not inextricably intertwined with the judge's entitlement to immunity." Id. at 3.

Carter v. City of Montgomery, No. 2:15-cv-555(RCL), M.D. Ala., Doc. 206 at p. 4,

Memorandum Opinion of March 29, 2019 ( In Carter, 1 this Court denied the City’s motion for

judgment on the pleadings, aptly describing the motion as “seeking a second bite at the apple,”

through a de facto motion for reconsideration of the denial of its motion to dismiss. )

       The Eleventh Circuit’s August 17, 2017 Order (itself referred to and reaffirmed in the

Court’s October 29, 2018 Order) 2 is the law of the case and standing alone calls for denial of the

motion for judgment on the pleadings in this case. As the City itself has reminded us, “[u]nder

the law of the case doctrine, “findings of fact and conclusions of law by an appellate court are

generally binding in all subsequent proceedings in the same case.” Grayson v. Warden, Comm’r,

Ala. DOC, 869 F.3d 1204, 1231 (11th Cir. 2017) (quoting Westbrook v. Zant, 743 F.2d 764, 768

(11th Cir. 1984)).” Doc. 180 at p. 9.

       If further support for denial were needed, however, it is amply provided by arguments

and materials in Plaintiffs’ earlier filings in this case,3 as well as those presented below.


1As pointed out in the Carter plaintiff’s Response to City’s Motion for Judgment on the
Pleadings, Doc 201 p. 3 :“[T]he Carter Complaint is limited exclusively to the JCS collection
scheme implemented with the City of Montgomery based upon the City’s policy and practice
using several departments and facilities to enforce collection.” In contrast, the McCullough
Plaintiffs’ amended complaint includes but is not limited to claims involving JCS.

2“Because we dismissed the City’s appeal, only two counts of the complaint remain relevant to
this appeal.” McCullough II, October 29, 2018 Slip opinion at 6.
3To save trees and/or screen time, Plaintiffs expressly incorporate relevant arguments they
submitted in documents relating to the City’s two earlier attempts at dismissal of Plaintiffs’ well-
pleaded claims against it, first in this Court and then in the Eleventh Circuit. See Plaintiffs’

                                                   2
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 3 of 37




    II.    Plaintiffs’ Remaining Entity Liability Claims And Alternative Theories of
           Liability Were Not Considered Relevant to, and Are Not Affected by, the
           Eleventh Circuit’s Opinion Granting Individual Capacity Immunities on Count
           7 and 12 Claims

    The Eleventh Circuit’s October 29th opinion went to great lengths to emphasize its limited

reach. In doing so, the Court reaffirmed its dismissal of the City’s appeal stressing that,

“[b]ecause we dismissed the City’s appeal, only two counts of the complaint remain relevant to

this appeal.” October 29, 2018 Slip opinion at 6. After the Plaintiffs’ voluntary court-approved

dismissal of all Section 1983 individual capacity claims, and this Court’s grant of the City’s

motion to dismiss the individual capacity false arrest claims against the mayor and police chiefs

in Count 12,4 the only individual capacity claims before the Eleventh Circuit were: (1) Count 7’s



response in opposition to the Defendants’ motions to dismiss (Doc. 57) and their response to the
Eleventh Circuits’ Jurisdictional Question of May 22, 2017 (filed June 5, 2017 in Case No. 17-
11554). Plaintiffs also expressly incorporate the arguments and materials they submitted in Docs.
170, 173, 175, 177, and 177-1, relating to this Court’s lifting of the stay, insofar as they are
relevant to the merits of the City’s motion for judgment on the pleadings that now has been filed.
         Although not necessary given the rejections of the City’s prior attempts at dismissal by
both the Eleventh Circuit and this Court, if and to the extent this Court may find otherwise,
Plaintiffs expressly incorporate their arguments and accompanying illustrative materials in Doc.
173 FNs 9 and 10 and Doc. 175 FN 6. This Court may consider such materials outside the
pleadings for illustrative or other purposes in ruling on the City’s Motion for Judgment on the
Pleadings. See Geinosky v. City of Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2013). Also see
Scottsdale Insurance Co. v. Purseley, No. 11-12808 (11th Cir. Jan. 10, 2012), stating:
         Rule 12(c) permits judgment on the pleadings when there are no material facts in dispute
         and judgment may be rendered by considering the substance of the pleadings and any
         judicially noticed facts. FED. R. CIV. P. 12(c).
Id. (Emphasis added.) If needed, the materials referenced in these footnotes are more than sufficient
to support very reasonable expectations that discovery will reveal voluminous additional
evidence to support all Plaintiffs’ remaining claims against the City. See Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 556 (2007) (“A plausible claim for relief requires “enough fact[s] to
raise a reasonable expectation that discovery will reveal evidence” to support the claim.”).

4Given this Court’s March 10, 2017 order (Doc. 131) granting the defendants’ motion to dismiss
the portions of Count 12 against the police chiefs, the individual capacity allegations against the
police chiefs that were at issue in the interlocutory appeal were limited to those in Count 7. See
the Eleventh Circuit’s August 17, 2017 opinion, slip opinion at p.3: “[T]he [district] court also
granted partial immunity as to Count 12, for claims arising from traffic stops and arrests. For
avoidance of doubt, plaintiffs may not use this appeal to challenge that grant of immunity. See
Hudson v. Hall, 231 F.3d 1289, 1292 n.1 (11th Cir. 2000)….” (Emphasis added.) And the Circuit

                                                  3
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 4 of 37




statutory anti-peonage and forced labor claims against all four individual defendants brought

under 18 U.S. Code 1595 (with its express10-year statute of limitations), and (2) Count 12’s false

imprisonment claims against the Mayor and Judge Hayes under Ala. Code Sec. 6-5-170 (with a

six-year statute of limitations).

         After the Eleventh Circuit’s limited holdings on the individual defendants’ entitlement to

immunities on the federal and state statutory claims before it, Plaintiffs’ amended complaint still

contains seven Counts (3, 4, 5, 6, 7, 8 and 9) raising what this Court already has found to be

plausible Section 1983 entity liability claims against the City and the Presiding Judge of the

Montgomery Municipal Court, in his official capacity (as well as plausibly pleaded federal

statutory claims against them in Count 7). Three of these Counts (3, 5, and 8) are also against

JCS and are included in the six Counts (3, 5, 8, 12, 13, and14) remaining against JCS. The chart

below further depicts the remaining counts and claims against the City, Judge Westry, in his

official capacity, and JCS, respectively.

                                   COUNTS                                         DEFENDANTS
                                   Count 3                                       •  City
                   Use of Warrants to Collect Fines & Fees                       •  Westry, Official
     •    Sec. 1983: 4th & 14th Amendments                                          Capacity
                                                                                 • JCS
                                    Count 4                                      • City
                            Use of Fixed Bail System                             • Westry, Official
     •    Sec. 1983: 14th Amendment Equal Protection & Due Process, 4th,            Capacity
          8th Amendments
                                    Count 5                                      •   City
                                 Bearden Claims                                  •   Westry, Official
     •    Sec. 1983: 14th Amendment Due Process & Equal Protection, 4th              Capacity
          Amendment                                                              •   JCS
                                    Count 6                                      •   City
                              Inadequate Counsel                                 •   Westry, Official
     •    Sec. 1983: 6th & 14th Amendments                                           Capacity


Court’s October 29, 2018 opinion found the Count 7 allegations against the police chiefs in their
individual capacities to be insufficient solely because Plaintiffs failed to allege sufficient factual
details such as the precise dates of service of each police chief.


                                                   4
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 5 of 37




                                   Count 7                                    •   City
                             Jail Work Program                                •   Westry, Official
     • Sec. 1983: 13th Amendment Involuntary Servitude                            Capacity
     • 18 USC Sec. 1595: Anti-peonage & Forced Labor Claims under 18
         USC Secs. 1581, 1589 (a) and (b), 1593A
                                   Count 8                                    •   City
     Use of Probation and Threats of Revocation to Collect Fines & Fees       •   Westry, Official
     • Sec. 1983: 14th Amendment Due Process and Equal Protection, 4th            Capacity
         Amendment                                                            •   JCS
                                   Count 9                                    •   City
                                Appeal Bonds                                  •   Westry, Official
     • Sec. 1983: 14th Amendment Due Process and Equal Protection                 Capacity
                                  Count 12                                    •   JCS
                       State Law False Imprisonment
     • Ala. Code Sec. 6-5-170: False Imprisonment
                                  Count 13                                    •   JCS
                         State Law Abuse of Process
                                  Count 14                                    •   JCS
                    State Law Money Had and Received


       The Eleventh Circuit’s October 29, 2018 opinion did not consider any of Plaintiffs’

Section 1983 official capacity claims. These claims are well supported by non-concludory

factual allegations based on combined actions or omissions by the City of Montgomery’s City

Council, City Mayors, Police, Jailers, Presiding Judges, Municipal Court staff, and other

policymaking officials in the City’s departments and facilities that Plaintiffs allege were involved

in the challenged scheme. Plaintiffs’ original complaint named both the City and four of those

involved as individual defendants, and originally sued them in their official, as well as individual

capacities. The redundant official capacity claims were removed from the amended complaint, as

Plaintiffs explained:

       For purposes of 42 U.S.C. §1983 claims, official capacity claims against the individual
       municipal defendants as policymakers for the City are claims against the City itself, and
       redundant. Thus, Plaintiffs’ claims against Defendants Strange, Finley, and Murphy,
       individually, are against them in their individual capacities. However, Plaintiffs do sue
       Presiding Judge Les Hayes, III in both his individual and official capacities to preserve
       all claims against him, given Defendant The City of Montgomery’s denial of any
       responsibility for, or control over, his challenged actions.




                                                 5
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 6 of 37




   Doc. 32 at FN 14.

       Plaintiffs’ Alternative Theories of Municipal Liability. Both the Eleventh Circuit and this

Court have recognized that Plaintiffs have pleaded alternative theories of relief against the City

that are not dependent on the judicial nature of any individual acts of the judges. And, as the

Circuit Court pointed out in its August 17, 2017 opinion, in citing Dennis v. Sparks, 449 U.S. 24,

28-29 (1980), the City itself is alleged to be a joint participant in the conspiratorial scheme with

JCS, the presiding judges and others, and as such the City cannot lay claim to any judge’s

individual capacity judicial immunity for “judicial acts” in individual cases. McCullough II,

Order (Aug. 17, 2017) at 3, No. 17-11554.

       At the August 18, 2016 hearing on the motions to dismiss in this case, counsel for

Plaintiffs began by outlining four alternative theories of relief underlying their claims against the

City of Montgomery.

       [Ms. Morgan]:

        24 [W]e have really a
        25 three-pronged or tiered argument as to why the city is liable
         1 here for all the policies, but particularly those of Presiding
        2 Judge Hayes, because those have been the most contested.
        3 First is because we think Alabama law is very similar
        4 to Georgia law in terms of its treatment of municipal courts. . . .

        6 Secondly, . . . .
        11 We think that the city is liable for the actions based
        12 on many other provisions of law that specifically give the city
        13 control and responsibility for its municipal court and judges. . . .

        16 And third -- I guess here we're going to have belts,
        17 suspenders, and buttons or clasps or whatever.
        18 Third, we say that the city is liable based on the
        19 adoption or ratification of the policies of Presiding Judge
        20 Hayes. . . .

        20 Another [fourth] point here that I'm not sure has been clear,
        21 we're suing JCS as a state actor and joint participant of the
        22 city. And what we mean by that is the city is liable for the
        23 things JCS did as its agent, just as JCS is liable for those


                                                  6
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 7 of 37




        24 acts because it was a state actor….

Doc. 108 (Transcript of August 18, 2016 hearing) at pp. 92-94. See Plaintiffs’ First Amended

Complaint, Doc. 32, para. 37: “JCS was a final policymaker for the City of Montgomery with

regard to the adoption and implementation of its contractual administrative policies, practices, or

customs challenged in this lawsuit.”

       In its August 17, 2017 order dismissing all portions of the appeal filed by the City of

Montgomery, the Eleventh Circuit relied, in part, on this Court’s recognition that Plaintiffs

raised alternative theories of relief against the City. The Circuit Court stated:

       First, even if we reversed the district court, and concluded that Judge Hayes is entitled to
       judicial immunity, the City would not be able to claim the same immunity as a matter of
       course. See Dennis v. Sparks, 449 U.S. 24, 28-29 (1980). Second, the district court did
       not conclude that the judge was a ‘final policymaker” for the city; rather, the court
       expressly declined to decide whether he was. The Court left open the possibility that the
       judge and the City were independently responsible for creating the policies at issue. Thus,
       the City’s liability does not necessarily match the judge’s.

August 17, 2017 Slip opinion at 2-3. (Emphasis added.) The Eleventh Circuit read Plaintiffs’

amended complaint to fairly include both (1) claims that the City was liable under Plaintiffs’ Sec.

1983 claims for conspiracy with Judge Hayes 5 and others with respect to the alleged debtor’s




5 Given the Circuit Court’s reading of Plaintiffs’ amended complaint as sufficiently alleging a
conspiracy between the City and the judge, resort to matters outside the pleadings for illustrative
or other purposes should not be necessary in ruling on the City’s Motion for Judgment on the
Pleadings. But if, and to the extent this Court should find it necessary, the materials referred to in
the lengthy footnotes in Docs. 173 and 175 amply illustrate the availability of evidence of
subsequent events that further support Plaintiffs’ conspiracy claims. See Geinosky v. City of
Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2013). In particular, see the reports of the mayor and
city council’s actions in rehiring Judge Hayes as a $6,500 per month consultant when he was
suspended by the Alabama Court of the Judiciary for ethics violations based on actions directly
involved in the claims in this case and retaining him (until the City was ordered to cease this
conduct and he was ordered to repay the City). And see reports of their more recent respective
actions in renominating and reappointing him as municipal judge despite heated opposition based
on his past actions challenged here and in the Court of the Judiciary. Doc. 173 FNs 9 and 10 and
Doc. 175 FN 6.




                                                  7
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 8 of 37




prison scheme, and (2) claims that the judge and the City were independently responsible for

creating policies at issue in the case.

              Also, as the Circuit Court pointed out, this Court’s March 10, 2017 opinion did not

    conclude that the presiding judge was not a ‘final policymaker” for the city with respect to

    any of the Sec. 1983 claims against the City. (“Rather, the court expressly declined to decide

    whether he was.”) August 17, 2017 Slip Opinion at 2-3. In this respect, our case is similar to

    Swint v. Chambers Cty. Comm’n, 514 U.S. 35, 47 n. 5 (1995), where the U.S. Supreme

    Court observed:

           The District Court here ruled only tentatively on the county commission's motion and
           apparently contemplated receipt of further evidence from the parties before ruling
           definitively. See order denying motions to reconsider, App. to Pet. for Cert. 72a ("The
           parties will have an opportunity to convince this Court that Sheriff Morgan was or was
           not the final policy maker for the County, and the Court will make a ruling as a matter of
           law on that issue before the case goes to the jury."); cf. Swint v. Wadley, 5 F.3d 1435,
           1452 (CA ll 1993) (to determine whether an official is a final policymaker, a district court
           "should examine not only the relevant positive law ... but also the relevant customs and
           practices having the force of law") . . . .

Id. (Emphasis added.)

    III.      The Eleventh Circuit Has Squarely Held that Municipalities Can Be Liable
              Under Section 1983 When State Law Grants Them Authority Over Municipal
              Court Operations, and Alabama Law Grants the City of Montgomery Broad
              Authority Over Operations of Its Court at Issue Here

           The Eleventh Circuit’s recent decision in Walker v. City of Calhoun, Ga., upholding the

Northern District of Georgia’s repeated findings that the City of Calhoun, Georgia could be held

liable under Section 1983 for constitutional violations related to its municipal court’s bail policy,

further supports the denial of the City of Montgomery’s motion for judgment on the pleadings

here. See Walker v. City of Calhoun, Ga., No. 17-13139 (11th Cir. August 22, 2018) (Writ of

Certiorari filed as to Appellee Maurice Walker. U.S.S.C. Docket No, 18-814, Denied, April 2,

2019.) In Walker, the Eleventh Circuit reasoned as follows:

                  Next, the City argues that it is not responsible for its bail policy and hence


                                                    8
       Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 9 of 37




          cannot be liable for any constitutional violations related to bail under 42 U.S.C.
          § 1983. The City claims that bail policy is attributable only to the Municipal
          Court, which it says is independent of the City. The district court disagreed,
          finding that the Municipal Court acted on behalf of the City and that the City could
          itself set bail policy directly through its control of its police. See Walker I, 2016
          WL 361612, at *13; Walker III, 2017 WL 2794064, at *2 (re-adopting reasoning of
          Walker I).
          .…
                   Here, Georgia law indicates that the City has the authority to set bail policy.
          In Georgia, a municipality’s authority flows from “the state, manifested in the
          constitution, state laws, and the municipal charter.” Porter v. City of Atlanta, 384
          S.E.2d 631, 632 (Ga. 1989). …
                   Such broad grant of authority enables the City to regulate bail. In fact, the
          City already does so. The City requires that, for traffic violations, an “officer,
          upon receiving the written promise of the alleged violator to answer as specified in
          the citation, shall release such person from custody.” Calhoun Mun. Code § 90-39. …

Walker, Slip opinion at pp. 12-13. (Emphasis added.) Also see, Kneisser v. McInerney, No. 1:15-

cv-07043, Doc. 54 (D. N.J. March 30, 2018) (well-reasoned opinion granting the plaintiff’s

motion for partial summary judgment on 4th, 6th and 14th Amendment claims that the township

itself was liable for a debtor’s prison scheme, notwithstanding the municipal court being

considered a part of the state judicial system). In particular, Kneisser contains a lengthy

discussion of how caselaw increasingly is recognizing the “blurry line” between cities and their

municipal courts. Slip Opinion at pp. 25-40; p. 39.

          Plaintiffs’ allegations reference the City’s broad legal authority over and responsibility

for its municipal court. E.g., Doc. 32, para. 29: “The City is responsible for the administrative

policies, practices or customs related to the operation of the Municipal Court that are challenged

in this case, whether made by Defendant Hayes or any other final policymaker for a particular

aspect of the operation of the Municipal Court.” In Alabama, as in Georgia and other states, a

municipality’s authority flows from the state, manifested in its constitution, state laws and

municipal charter. See Ex parte Tulley, Case No. 1140049, at 24-25 (Ala. Sept. 4, 2015).6 Under




6   See Ex parte Tulley, Case No. 1140049, at 24-25 (Ala. Sept. 4, 2015):


                                                    9
    Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 10 of 37




Alabama law, cities also may exercise such powers as are “necessarily implied in or incident to

the powers expressly conferred, and those indispensably necessary to the accomplishment of the

objects of the municipality.” Id. 7

        Such broad grants of authority enable the City of Montgomery to regulate bail, and like

the City of Calhoun, Georgia, City of Montgomery has already regulated bail. The Montgomery

Municipal Code contains a provision almost identical to Calhoun Mun. Code § 90-39.

Montgomery Municipal Code Sec. 27-123 provides that,“[t]he [police] officer, upon receiving




        [We] are guided by the following overarching principles: "A municipal corporation is but
        a creature of the State, existing under and by virtue of authority and power granted by the
        State." Hurvich v. City of Birmingham, 35 Ala. App. 341, 343, 46 So. 2d 577, 579 (1950).
        "Municipal corporations may exercise only such powers as are expressly granted to them
        by the Legislature or necessarily implied in or incident to the powers expressly conferred,
        and those indispensably necessary to the accomplishment of the objects of the
        municipality." Phenix City v. Putnam, 268 Ala. 661, 664, 109 So. 2d 836, 838 (1959).
        "Although municipalities exercise 'such power ... as is conferred upon [them] by law,' a
        municipality need not predicate its every action upon some specific express grant of
        power. Alabama's cities possess certain implied powers that derive from the nature of the
        powers expressly granted to them by the legislature." Wilkins v. Dan Haggerty & Assocs.,
        Inc., 672 So. 2d 507, 509 (Ala. 1995). . . .
7The City of Montgomery’s municipal charter further provides:
       Sec. 2.03. - Powers of city.
       The city shall have all the powers granted to municipal corporations and to cities by the
       Constitution and laws of this state together with all the implied powers necessary to carry
       into execution all the powers granted. The city may acquire property within or without its
       corporate limits for any city purpose, in fee simple and any lesser interest or estate, by
       purchase, gift, devise, lease or condemnation, and may sell, lease, mortgage, hold,
       manage and control such property as its interests may require; and, except as prohibited
       by the Constitution of this state or restricted by this act, the city shall and may exercise all
       municipal powers, functions, rights, privileges and immunities of every name and nature
       whatsoever. The enumeration of particular powers by this act shall not be deemed to be
       exclusive, and in addition to the powers enumerated therein or implied thereby, or
       appropriate to the exercise of such powers, it is intended that the city shall have and may
       exercise all powers which, under the Constitution of this state, it would be competent for
       this act specifically to enumerate.
Montgomery, Alabama Code of Ordinances, Appendix A – Local Acts, Chapert 1. Act No. 168
of 1973 (p. 879), Mayor-Council Form of Government.

                                                  10
    Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 11 of 37




the written promise of the alleged violator to answer as specified in the notice, may release such

person from custody.”

       Moreover, the reasoning regarding municipal liability in Walker applies not just to

Plaintiffs’ challenges to the City of Montgomery’s bail policies, but also to their challenges to

the many other aspects of the City’s joint participation in the policies or practices in the

challenged “debtor’s prison” scheme. For example, the Alabama Code permits, but does not

require, municipalities to assess additional court costs. E.g., Ala. Code Sec. 12-14-14. By

ordinance, the City of Montgomery has both (a) assessed an additional $10 court costs and (b)

authorized its municipal court to assess additional costs and fees up to an amount not to exceed

those fees levied by the county district court ($46 in 2014). Montgomery Mun. Code Sec. 17-18,

Amended Complaint at fn. 13. The City characterizes these as “moderate additional court costs”

and argues that “nothing in these ordinances suggests that the City is exercising any influence

over the court with respect to any wrong alleged.” Doc. 174 at p. 6. But $56 is not a “moderate”

additional amount to indigent defendants! And the resulting even higher cumulative debts are at

the heart of the wrongful scheme alleged! See, e.g., Doc. 32, para. 44:

       44. When individuals are ticketed for more than one traffic violation at the same
       time, according to policy, practice, or custom adopted by Presiding Judge Les Hayes for
       the Montgomery Municipal Court, and ratified by Mayor Strange, each ticket is treated as
       a separate case, with court costs and other fees assessed on each ticket, even though all
       tickets are handled in a single court proceeding. This policy, practice or custom results in
       high cumulative debts for fines, fees, court costs and surcharges, sometimes amounting to
       thousands of dollars, that indigent individuals are unable to pay. Under the Municipal
       Court’s currently posted fines schedule, uniform court costs of $155 are added to all
       fines, even those for as little as $10 (e.g., failure to dim lights or improper muffler) or $20
       (e.g., expired license or expired tag). For delinquent fines of these amounts, when an alias
       warrant is issued, the total amounts due rise to $207 and $295 per ticket, respectively.

       Moreover, the City has acknowledged that these “moderate” additional costs its City

Council has either directly imposed ($10) or authorized the judges to impose ($46), along with

other costs, are then uniformly added to all tickets, thus including each of the numerous



                                                 11
       Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 12 of 37




“stacked” tickets issued on a single incident. See Answer, Doc. 138 at para. 44. The City’s

attempt to justify this practice by pointing to state law providing that each ticket be assigned a

separate case number is unavailing. The practice of imposing such multiple costs is in direct

violation of the clear text of Ala. Code § 12-19-150 (c) which defines a “case” for these purpose.

(“For the purpose of assessing fees in criminal cases, a case shall include all offenses arising out

of the same incident.”) 8 (Emphasis added.) The uniform assessment of these multiple costs

cannot be squared with the limited discretion afforded judges to deviate from the stated rule in

individual cases. Nor would evidence that on rare occasions an individual judge might exercise

his or her discretion to “waive” such multiple fees justify the general practice. The state law rule

is no multiple costs (with the possibility of case-by-case discretionary exceptions)—not a rule

permitting uniform assessment of multiple costs (with the possibility of case-by-case

discretionary waivers).

          In addition, Rule 20 (C) of the Alabama Rules of Judicial Administration (adopted by the

Alabama Supreme Court on November 9. 1976, effective on January 16, 1977) permits, but does

not require, municipalities to be involved in setting fine schedules (which themselves are then

used in determining both sentences and required bail amounts). Again, the City of

Montgomery’s City Council has done so, and its supplementary fines include violations for whic

Plaintiffs were frequently ticketed. Montgomery Mun. Code Sec. 17-19, Amended Complaint at

fn. 13.




8   Ala. Code § 12-19-150 (c) states in full:
          For the purpose of assessing fees in criminal cases, a case shall include all offenses
          arising out of the same incident. Fees shall be assessed on the basis of the most serious
          offense of which the defendant is convicted, provided, that the judge may, in his
          discretion, assess costs for each conviction. When two or more defendants are charged
          in the same indictment or complaint, fees shall be assessed against them separately, as if
          they had been charged separately.



                                                  12
    Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 13 of 37




       In short, regardless of whether the presiding judge, in his official capacity, is a state or

municipal officer with respect to court policies challenged in this case, it is undeniable that

Plaintiffs have sufficiently pleaded claims that the “judge and the City were independently

responsible for creating the policies at issue.” McCullough II August 17, 2017 Order, Id. at 3.

       No Wall of Separation Exists Between Alabama Municipalities and their Courts.

The futility of current defense attorneys’ continuing to maintain that some imaginary and

impermeable wall separates the City of Montgomery, Alabama and its municipal court and

judges (all the while representing both the City and judges for most of this and prior related

litigation) should be apparent. Wishing does not make it so; the bright and unwavering line that

defense counsel attempts to draw between the City and its municipal court does not exist in law

or in fact and never has. Defense counsel has acknowledged, in the City’s Answer to the

amended complaint that it was only after this Court preliminarily enjoined the City from

collecting fines and fees in an earlier debtor’s prison case (and after new attorneys entered the

case alongside the City’s own attorney), that the City even asserted it was not responsible for the

challenged actions and policies of its municipal court. The City’s Answer states:

       5. It is admitted that the City of Montgomery and Presiding Judge Les Hayes, III
       entered into settlement agreements in three prior cases: 2:13-cv-732-MHT; 2:13-cv-733-
       MHT and 2:14-cv-186-MHT. It is further admitted that on May 1, 2014, a preliminary
       injunction was entered in Case No. 2:14-cv-186 based in part on a finding that plaintiffs
       there were likely to succeed on the merits but prior to the City asserting that it has no
       authority or control over the judicial actions or policies of the Municipal Court. The
       remaining allegations of this paragraph are denied.

Doc. 138 at para. 5. (Emphasis added.)

       It is also telling that the Attorney General of the State of Alabama never has entered an

appearance on behalf of any of the City of Montgomery’s municipal judges, in either their

individual or official capacities, in this case or in any of the above related cases. The Attorney

General’s Office is well aware of these cases and other related litigation and did enter an




                                                 13
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 14 of 37




appearance on behalf of the Montgomery County District Attorney in Rudolf v. City of

Montgomery, No. 2:16-cv-57-RCL, M.D. Ala. In contrast, in our case the Attorney General’s

Office actually filed an amicus brief in the Eleventh Circuit—very unusual behavior if the

presiding municipal court judges are state officials with respect to their adoption and

implementation of any of the policies, practices and customs challenged here. See Brief of the

State of Alabama as Amicus Curiae in Support or Appellant Hayes and Reversal, filed June 7,

2017 by Attorney General Steven T. Marshall and other counsel in his office.

       No Wall Has Ever Existed in this State: The Long History of Alabama Law on

Municipal Corporations and Their Courts. Looking to the historical status of municipalities,

under both the common law of England and in the United States, sheds important light on today’s

“blurry line” between Alabama cities and their municipal courts.9 In State ex rel. Wilkerson v.

Lane, 181 Ala. 646, 62 So. 31 (1913), the Alabama Supreme Court traced this history10 and


9The historical status of municipal corporations under state law underlies the U.S. Supreme
Court’s holding in Lincoln County v. Luning, 133 U.S. 529 (1890), that suits against municipal
corporations are not considered suits against states under the 11th Amendment. And compare
Monell v. Department of Soc. Svcs., 436 U.S. 658 (1978) (cities and their officials acting in their
official capacities are “persons” under Section 1983) with Will v. Michigan Dept. of State Police,
491 U.S. 58 (1989), (States and their officials acting in their official capacity are not “persons”
when sued for monetary damages under Sec. 1983).
10 Writing for the court in State ex rel. Wilkinson v. Lane, Judge DeGraffenried described the
traditional two-fold character of municipal corporations as both public and private entities and
examined the traditional status of municipalities and their courts, both under the common law of
England and Alabama law. His opinion states:
        At common law the citizens of towns and cities were subjects of the crown, but their
        officers were not crown officers. . . .
        [T]he town people acquired the right to regulate, by their own town laws, their internal
        affairs and by officers selected by themselves, to collect the town’s taxes and to
        administer justices [sic] under their own valid town ordinances, an early distinction was
        drawn between a town officer and an officer of the crown, and between mere town affairs
        and the affairs of the crown or general government. . . . In truth, we do not see how,
        unless the historical development of municipal law is entirely discarded, it can be held
        upon sound reasoning that, in a state with a constitutional and statutory history like our
        own, a mere municipal officer can be held to be, within the meaning of our Constitution,
        an officer of the state.

                                                14
    Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 15 of 37




relied upon it to hold that the 1901 Alabama Constitution’s separation of powers doctrine does

not apply to municipal governments. Justice DeGraffenried’s opinion stated:

               Section 42 of the Constitution declares that the powers of the government of the
       state of Alabama shall be divided into three distinct departments, each of which shall be
       confided to a separate body of magistracy, viz., the legislative, the executive, and the
       judicial. Section 43 of the Constitution provides that in the government of the state,
       except in the instances expressly directed or permitted by the Constitution, the legislative
       department shall never exercise the executive and judicial powers or either of them; the
       executive shall never exercise the legislative and judicial powers, or either of them; and
       that the judicial shall never exercise the legislative and executive powers, or either of
       them.
                     A casual reading of these sections will disclose that they have no
       applicability, and were never intended to apply, to mere town or city governments or to
       mere town or city officials. It is but familiar history that frequently a mayor of a town in
       the state was its only judicial officer, and, in many of our towns, that condition exists to-
       day. The mayor was the chief executive officer of the town and at the same time he was
       the only judicial officer of the town. The mere fact that he was a judicial officer in no
       way precluded him from serving the town as an executive officer. State v. Ure, 91 Neb.
       31, 135 N.W. 224. This being true, there can be no constitutional objection to attaching
       executive, administrative, or legislative duties to one of the members of the board under
       discussion, who is a judicial officer, if one of the members is a judicial officer.

The Alabama Supreme Court continues to cite to its holding in this 1913 case, well after the

1973 revisions to the judicial article discussed below. See Baldwin County v. Baldwin County

Cattle & Fair Assoc., Inc., No. 1120599 (Alabama Supreme Court, September 20, 2013): “We

have held that the separation-of-powers doctrine does not apply to local municipal governments.

State ex rel. Wilkinson v. Lane, 181 Ala. 646, 658, 62 So. 31, 34 (1913).”

       Given this long history, it is not surprising that the original Judicial Department Article of

the 1901 Alabama Constitution did not mention (and, as shown above, was not read to include)

municipal courts. See 1901 Alabama Constitution, Art. VI, Sec. 139 which stated:

               Section 139 Vesting of judicial power; minimum standards for establishment of
       courts of general jurisdiction in counties.
               The judicial power of the state shall be vested in the senate sitting as a court of
       impeachment, a supreme court, circuit courts, chancery courts, courts of probate, such
       courts of law and equity inferior to the supreme court, and to consist of not more than


Id. at 651-53.


                                                15
    Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 16 of 37




        five members, as the legislature from time to time may establish, and such persons as
        may be by law invested with powers of a judicial nature . . . .

        The History Behind Today’s Blurry Line. In 1973, Amendment 328 was ratified,

replacing the original article of the 1901 Constitution on the Judicial Department with the current

Article VI on Judicial Power. See 1901 Constitution of Alabama, Amendment 328 (1973). The

campaign to adopt Amendment 328 was led by then Chief Justice Howell Heflin. The text of the

original version of the proposal for a new Article VI came from Governor Albert Brewer’s

Constitutional Commission’s 1973 Proposed Constitution. This proposal did not mention

municipal courts as part of the new unified judicial system it created. See One Idea for a New

State Constitution: The 1973 Proposed Constitution 23 (1973).

        The Alabama League of Municipalities opposed this original version of the proposal for a

new Article VI because, as they read it, municipal courts were to be eliminated and their

jurisdiction over cases arising under municipal ordinances was to be transferred to state control

as part of the jurisdiction of the new state district courts. Municipal officials’ strong opposition

to this proposal led to an amendment to the proposed judicial article, later ratified as Amendment

328, which expressly allowed municipalities the option of keeping their municipal courts or of

having the limited jurisdiction that they exercised fall to the state district courts. As Professors

James Thomas and William Stewart have noted, “[t]heir success in getting the judicial article

amended so that city courts could be retained if desired demonstrates the municipal officials’

considerable political clout.” James D. Thomas & William H. Stewart, Alabama Government &

Politics, 103 (1988).

        As this history shows, the very reason municipal courts with their limited jurisdiction

were included in the new Article VI was to ensure their optional right to exist as municipal

courts rather than be abolished and have their limited jurisdiction subsumed into the new state

district courts.


                                                  16
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 17 of 37




       Section 6.01(a) of the Article VI, as adopted by Amendment 328, now states:

     6.01 Judicial power.
              (a) Except as otherwise provided by this Constitution, the judicial power of the
     state shall be vested exclusively in a unified judicial system which shall consist of a
     supreme court, a court of criminal appeals, a court of civil appeals, a trial court of general
     jurisdiction known as the circuit court, a trial court of limited jurisdiction known as the
     district court, a probate court and such municipal courts as may be provided by law.
(Emphasis Added.)

       Article VI, Sec. 6.06511 further provides:

      6.065 Municipal courts.
              All municipal courts shall have uniform original jurisdiction limited to cases
      arising under municipal ordinances as prescribed by law. Judges of municipal courts shall
      be licensed to practice law in the state and have such other qualifications as the
      legislature may prescribe. A municipal judge may serve as a judge of more than one
      municipal court. Expenses of municipal courts and compensation of municipal judges
      shall be paid in a manner prescribed by law notwithstanding the provisions of section
      6.09 [judicial compensation] of this article. Municipal judges shall be appointed and
      vacancies filled by the governing body of the municipality, in accordance with uniform
      terms, conditions and procedures as may be provided by law, notwithstanding the
      provisions of sections 6.13 [election of judges], 6.14 [vacancies in judicial office] and
      6.15 [tenure of office] of this article. The prohibited activities of section 6.08(a)
      [engaging in the practice of law] and (b) [seeking or accepting nonjudicial elective office]
      shall not be applicable to a judge of a municipal court.
              The governing body of a municipality shall have the right to elect at any time to
      abolish the municipal court within its limits. If such election is exercised, the jurisdiction
      of the court abolished shall be transferred to the district court of the district in which the
      municipality is located. The governing body of a municipality, may, at its election, re-
      establish a municipal court after appropriate notice.
(Emphasis Added.)

       So now, if and when the governing bodies of Alabama municipalities choose to establish

and operate them, municipal courts are constitutionally protected as part of Article VI’s “unified

judicial system.” But the blurry line still existing between these cities and their courts is

abundantly evident in the new Article VI itself. It is true that Article VI gives the Alabama


11The numbering of this section on municipal courts (6.065) in the official version of
Amendment 328 of the Alabama Constitution demonstrates it was simply inserted between
sections 6.06 and 6.07 to avoid renumbering the sections of the original proposal. The Alabama
Legislature has since adopted a purported “Recodification” of the 1901 Constitution that uses
different numbering for the sections of Article VI (i.e., Sections 139-162 rather than Sections
6.01-6.21).

                                                  17
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 18 of 37




Supreme Court rule-making authority over “all courts” (subject to legislative revision-which can

include grants of rule-making authority to municipalities). Art. VI, 6.11. And all judges are

subject to the ethical standards and complaint procedures of the new Judicial Inquiry

Commission created by Art. VI, 6.17, and the Court of the Judiciary created by Art. VI, 6.18.12

But the now constitutionally protected jurisdiction of Alabama cities’ municipal courts is

explicitly limited and is itself left to the control of the governing body of the City through its

adoption of municipal ordinances: “All municipal courts shall have uniform original jurisdiction

limited to cases arising under municipal ordinances as prescribed by law.” Art. VI, Sec. 6.065.

The authority and option to establish, abolish and reestablish municipal courts, and to appoint

municipal judges is left to the governing body of the municipalities. Art. VI, Sec. 6.06. And

municipal courts and judges are expressly exempted from many of Article VI’s provisions. Art.

VI, 6.065.

       Thus, apart from vesting judicial power in municipal judges to decide individual cases,

Article VI does little to upset municipalities’ traditional broad authority over, and responsibility

for, their courts. Indeed, Alabama law grants the mayors of Alabama municipalities that choose

to operate municipal courts (not the Governor of the State), the express power to grant pardons,

remit municipal court fines and costs, and commute sentences (even after appeal to other courts)

and the duty to report such actions to the City Council. See Ala. Code Section 12-14-15. 13 See



12 See, e.g., Doc. 109-1, JIC Complaint In the Matter of Armstead Lester Hayes,III , Case No. 49,
also available at http://judicial.alabama.gov/docs/judiciary/COJ49Complaint.pdf; Agreement and
Stipulation of the Parties, In the Matter of Armstead Lester Hayes,III , Case No. 49, available at
http://judicial.alabama.gov/docs/judiciary/COJ49Agreement.pdf; Final Judgment, Court of the
Judiciary, In the Matter of Armstead Lester Hayes,III, Case No, 49 (January 5, 2017), available
at http://judicial.alabama.gov/docs/judiciary/COJ49FinalJudgment.pdf . See Doc. 173 at FN 9 for
excerpts from these proceedings against Judge Hayes in the Judicial Inquiry Commission and the
Court of the Judiciary Proceedings.
13 Section 12-14-15. Power of mayor to remit fines and costs, commute sentences imposed by

municipal judges, etc.; report of actions to municipal governing body.

                                                  18
    Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 19 of 37




also City of Montgomery Municipal Code Sec. 17-15, Amended Complaint Doc. 32 at fn 13.

Thus, the City of Montgomery, through its mayor in his or her official capacity, has express state

and municipal code authority to modify or set aside the judicial decisions of its municipal court

judges in individual cases.



       The Alabama Legislature has demonstrated its understanding of the limited and City-

controlled jurisdiction of municipal courts under the new Art. VI in enacting Alabama Code §

12-14-1. This Code provision grants municipal courts the ability to exercise “concurrent”

jurisdiction with the district courts over “all acts constituting violations of state law committed

within the police jurisdiction of the municipality which may be prosecuted as breaches of

municipal ordinances. (Emphasis added). This authorization to prosecute violations of state law

but only if the state law is incorporated by at least a general municipal ordinance demonstrates

the legislature’s understanding that municipal courts now are given constitutional protection as

part of the unified judicial system, but remain courts whose very jurisdiction is self-defined by

the City, i.e., “cases arising under the municipality’s own ordinances.” Art VI, Sec. 6.065.

   In addition, as Plaintiffs’ pointed out in their response to the City’s motion to dismiss, Doc.

57 at pp. 17-18:

   [S]upport for Plaintiffs’ contention that the City of Montgomery is subject to liability on the
   claims brought against it in this case includes Alabama municipalities’ express authority and
   duty to furnish facilities and personnel for their municipal courts and their necessarily
   implied powers, including but not limited to entering into contracts with JCS for collection of
   delinquent fees. Wilkins v. Dan Haggerty & Assocs., Inc., 672 So. 2d 507, 509 (Ala. 1995).



       The mayor may remit fines and such costs as are payable to the municipality and
       commute sentences imposed by a municipal court or the court to which an appeal was
       taken for violations of municipal ordinances and may grant pardons, after conviction, for
       violation of such ordinances, and he shall report his action to the council or other
       governing body at the first regular meeting thereof in the succeeding month with his
       reasons therefor in writing.



                                                 19
       Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 20 of 37




          Other relevant powers and responsibilities (and those which can be necessarily
      implied thereby) imposed upon Alabama municipalities include, but are not limited to:
      the power to appoint municipal judges, as authorized by Ala. Code 12-14-30(a) (and the
      implied authority and responsibility to provide sufficient number of municipal judges to meet
      constitutional standards for providing meaningful pre-deprivation hearings, etc.); the power
      of the mayor to designate a presiding judge whose additional duties and
      responsibilities, and additional pay are determined by the city, as authorized by Ala. Code
      12-14-30(a); the responsibility of providing indigent defense services, as required by Ala.
      Code § 12-14-1912 (including both express and implied responsibility to provide
      sufficient indigent defense services to meet constitutional standards); the duty of
      furnishing prosecutorial services, as required by Ala. Code § 12-14-2(b); and the duty of
      reporting on the proceedings of their municipal courts, as required by Ala. Code § 12-14-
      16 (and the corresponding implied duty to be aware of the number of cases being processed,
      the number of persons imprisoned for debt, and the numbers of appeals and the consequent
      responsibility for providing sufficient judges, public defenders, and other personnel to
      operate in compliance with constitutional standards). (Doc. # 32, ¶ 40). The City has
      admitted knowledge that hundreds have been jailed for nonpayment of fees. (Doc. # 32, ¶
      64).

          Footnote 13 to Paragraph 28 of Plaintiffs’ Amended Complaint14 incorporates by express

reference and title each provision of Chapter 17 of the City of Montgomery’s Municipal Code,

including both sections adopting relevant state law provisions that detail the City’s authority over

its municipal courts and judges and those exercising state law granted options to regulate other

relevant operations of these courts including fines, and court costs as discussed above.




14   Footnote 13 states:
          An entire chapter of the Code of Municipal Ordinances of the City of Montgomery,
          Alabama is devoted to the operation of the Municipal Court. Chapter 17 of the Code of
          Ordinances of the City of Montgomery, Alabama covers:
          Sec. 17-1. - Jurisdiction; Sec. 17-2. -Municipal judge generally; Sec. 17-3. – Selection of
          judges; Sec. 17-4. - Compensation of municipal judge; Sec. 17-5. - Appointment and
          duties of clerk; Sec. 17-6. - Appointment and duties of prosecuting attorney; Sec. 17-7. -
          Time and place of holding court; Sec. 17-8. - Execution of warrants and processes for
          service; Sec. 17-9. - Cases to be tried without jury; Sec. 17-10. - Judicial notice of
          ordinances; Sec. 17-11. - When and how prosecutions commenced; Sec. 17-12. - Officers
          empowered to administer oaths and issue warrants; Sec. 17-13. - When warrant to be
          issued; Sec. 17-14. - Authority of municipal judge; Sec. 17-15. - Acceptance of
          defendant's bond; Sec. 17-16. - Suspension of sentence; probation; Sec. 17-17. -
          Warrants; Sec. 17-18. - Court costs; Sec. 17-19. - Fine schedules. modified; Sec. 17-20. -
          Powers of mayor; Sec. 17-21. - Prosecutions of corporations; Sec. 17-22. - Appeals.



                                                  20
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 21 of 37




           Ultimately, if the City cannot assure the operation of its Court in a constitutional manner,

the Montgomery City Council has the state constitutionally conferred and statutorily described

power (and the federal constitutionally imposed duty) to abolish the municipal court and transfer

its jurisdiction and docket to the state district court for Montgomery County, at least until it can

reestablish a constitutionally sound city court. 15 1901 Alabama Constitution, Amendment 328,

Article VI, Sec. 6.065; Ala. Code Sec. 12-14-17. And this Court unquestionably has the power to

issue either injunctive or declaratory relief (as well as damages) against the City and its City

Council in this regard.

     IV.      The City’s Motion Purports to be Based on the Eleventh Circuit’s October 29,
              2018 Opinion But that Opinion Contains Nothing That Calls Into Question this
              Court’s Prior Holdings that Plaintiffs Have Pleaded Numerous Plausible Entity
              Liability Claims Against the City of Montgomery

              A. The Eleventh Circuit Considered Only Allegations of the “Precise Acts”
                 Judges Performed in Plaintiffs’ Individual Cases, Not the General Policies
                 Plaintiffs Allege Were Adopted in their Official Capacity as Presiding Judge.

           The Eleventh Circuit’s October 29th opinion denying Plaintiffs’ Count 7 and 12

individual capacity claims against judges explicitly limited its consideration to “[t]he precise acts

that the jailees allege the judges performed” in their individual cases (i.e., the judges’ precise acts

related to “their probation procedure, hearings, provision of counsel, sentences, and work




15See Amended Complaint Doc. 32 at FN 3’s reference to a case against the City of
Harpersville, Alabama, where the city’s municipal court was abolished and has since been
reestablished. See also, Kent Faulk, Judge allows Harpersville to restart court after debtor's
prison allegations, al.com, Sep 9, 2016,
https://www.al.com/news/birmingham/2016/09/judge_allows_harpersville_to_r.html .
Footnote 3 states:
        Judge Hub Harrington of the Shelby County Circuit Court found that a similar scheme,
        operated by the City of Harpersville, Alabama and JCS, could reasonably be
        characterized as the operation of a “debtors’ prison,” though these had generally fallen
        into disfavor by the early 1800’s. He lamented that “a judicially sanctioned extortion
        racket” might be a more apt description of the practices. Burdette v. Town of
        Harpersville, Civil Action No.: CV 2010-900183 (Order of July 11, 2012).

                                                    21
    Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 22 of 37




program”). Slip opinion at p. 10. The opinion then explained and applied this Circuit’s four-

factor test to determine whether these precise acts were judicial in nature.

       [W]e determine whether the nature and functions of the alleged acts are judicial by
       considering four factors:
              (1) the precise act complained of is a normal judicial function; (2) the
              events involved occurred in the judge’s chambers; (3) the controversy
              centered around a case then pending before the judge; and (4) the
              confrontation arose directly and immediately out of a visit to the judge
              in his official capacity.
       Dykes, 776 F.2d at 946 . . . Each of those factors favors immunity here.

Slip Opinion at 10.

       In deciding the judges were entitled to individual capacity judicial immunity for their

precise acts in Plaintiffs’ individual cases, the Circuit Court did not consider the Plaintiffs’ Sec.

1983 entity liability challenges to the general policies they allege were adopted by the Presiding

Judge(s) in their official capacity as presiding judge. Instead, the opinion expressly distinguishes

the precise acts the jailees alleged that the judges performed in their individual cases from a

presiding judge’s administrative acts performed in his capacity as presiding judge. It declares, in

the strongest terms:

       Although we agree that a judge is not entitled to judicial immunity for administrative
       acts performed in his capacity as presiding judge, see Forrester, 484 U.S. at 228, the
       judges’ acts were not administrative simply by virtue of the fact that each served as
       presiding judge of the Montgomery Municipal Court. In other words, the judges’ judicial
       acts were not transformed into administrative acts because the judges held a status as
       presiding judge.

Slip opinion at p. 11. (Emphasis added.)

       Judge Haikala’s opinion for the Northern District of Alabama in Hester v. Gentry, No.

5:17-cv-00270-MHH (N.D. Ala. November 8, 2018) draws upon the distinction the Eleventh

Circuit recognized in our case between judges’ acts in individual cases and the acts of a presiding

judge issuing general policy orders in his capacity as presiding judge. In Hester, the District

Court applied the Eleventh Circuit’s four-factor analysis set out above and concluded that the



                                                  22
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 23 of 37




Cullman County District Court presiding judge’s adoption of a standing bail order as a general

matter of procedure and outside of a particular criminal case was not a judicial act. Hester at 14-

17. Accordingly, the District Court denied defendants’ motions to stay its preliminary

injunction16 against enforcement of the presiding judge’s general bail policy during the ongoing

interlocutory appeal. More recently, the Eleventh Circuit also has denied Defendant/Appellants’

motions to stay this injunction pending appeal and expressly directed its clerk to “ to treat any

motion for reconsideration of this order as a non-emergency matter.” February 8, 2019 Order in

Hester v. Gentry, 11th Cir. Case No 18-13894.

       The Eleventh’s Circuit’s October 29, 2018 opinion’s analysis of the precise acts the

judges are alleged to have performed in Plaintiff’s individual cases does not address Plaintiffs’

allegations concerning either written or unwritten general policies of the Presiding Judges in this

case. In particular, the City is wrong that, “Count XII was explicitly based on the Court’s

standing bail order.” City’s Reply Brief on Motion for Partial Lifting of Stay, Doc. 174 at p. 7.

Rather, as the reply brief goes on to say, “[t]he Plaintiffs alleged as part of the claim

imprisonment for“failure to pay fixed-sum bail or bonds.” Doc. 32 at ¶ 267.” Id. (Emphasis

added.) Proof that a defendant acted pursuant to a policy or custom is not an element of an

individual capacity false imprisonment claim under Alabama law. (Ala. Code § 6-5-170: “False

imprisonment consists in the unlawful detention of the person of another for any length of time

whereby he is deprived of his personal liberty.”) Accordingly, no allegations about the standing

bail order and no mention of Plaintiffs’ Count 4 Sec. 1983 entity liability claims based on bail




16Not only does Hester support Plaintiffs’ claims of City liability, the opinion demonstrates why,
that at least with respect to claims based on such general administrative orders, 42 U.S.C.
Section 1988 does not restrict the availability or timing of claims for injunctive, rather than
merely declaratory, relief against Presiding Judge Westry in his official capacity, regarding his
administrative policies, regardless of his status as a local vs. state policymaker.


                                                  23
       Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 24 of 37




policies are contained in Count 12’s individual capacity claims against the judge and mayor that

the Circuit Court dismissed.17 Indeed, despite the City’s even broader mischaracterizations of

Plaintiffs’ state law false imprisonment claims,18 Plaintiffs’ Count 12 allegations are not

premised upon any of their Sec. 1983 claims of violations of federal law (other than claims of

racial discrimination in the false arrest claims which now have been dismissed by this Court) as

bases for the unlawfulness of their imprisonment. The alleged unlawfulness of their detentions in

Count 12’s false imprisonment claims is based solely on state constitutional and statutory

provisions related to debt, indigency, and fines and fees.19


17   Paragraph 267 of the Amended Complaint states in full:
          267. The Defendant Mayor Todd Strange and Presiding Judge Les Hayes, III, in
          performance of discretionary functions, instigated, participated in and/or caused the
          unlawful detentions of Plaintiffs, through warrants, arrests, placements on probation with
          JCS, probation revocations, and detentions or imprisonments of Plaintiffs, and others
          similarly situated, as detailed in the factual allegations for individual Plaintiffs, (despite
          their lack of willfulness in failing to pay, and despite their indigency or inability to pay),
          for failure to pay fixed sum bail or bonds, fines, court costs, fees, and other debts.
          Thereby, Mayor Todd Strange and Presiding Judge Les Hayes, III, in their individual
          capacities, and in violation of their personal duties to Plaintiffs, and others similarly
          situated, arising under Ala. Code § 6-5-170, did intentionally and unlawfully instigate,
          participate in, cause and/or induce, or aid and abet, the detention of the persons of
          Plaintiffs for varying lengths of time, as long as nine months, whereby they were directly
          restrained and deprived of their personal liberty and subjected to false imprisonment
          (including false arrest) in violation of Ala. Code § 6-5-170.
18   See, Doc. 180 at p.4 FN 2:
          These conclusions were, of course, necessary to the Court’s holding, because the state-
          law false-imprisonment claim which was appealed in connection with the judge’s liability
          in his individual capacity, and which was squarely before the Court on appeal, was an
          amalgamation of all of the several wrongs alleged in the Amended Complaint. See, e.g.,
          Doc. 32 ¶ 267 (listing as basis for false imprisonment count: “unlawful detentions of
          Plaintiffs, through warrants, arrests, placements on probation with JCS, probation
          revocations, and detentions or imprisonments of Plaintiffs, and others similarly situated,
          as detailed in the factual allegations for individual Plaintiffs, … for failure to pay fixed
          sum bail or bonds, fines, court costs, fees, and other debts”).
19   Doc. 32 at para. 270 states:
          270. Defendants [] in their individual capacities, have each acted (1) beyond his or her
          authority (e.g., contrary to and in violation of their personal duties to Plaintiffs and others
          similarly situated arising under Ala. Code § 6-5-170; under clear federal prohibitions on

                                                    24
    Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 25 of 37




       In addition, the Eleventh Circuit presumably read Plaintiffs’ allegations concerning

Presiding Judge Hayes’ issuance of General Order No. 2013-0001 In re: Extension/JCS

Placement, but had nothing to say about the “nature” of this general administrative order on

procedures for collection of amounts owed the City—rather than the judges’ acts in individual

cases. As its title indicates, this collection procedures policy was not limited to cases assigned to

JCS but covers both payment extensions and JCS Placement. Paragraph 35 of Plaintiffs’

amended complaint (Doc. 32 para. 35) alleges:

       As Presiding Judge, Defendant Hayes’ administrative and executive functions
       included responsibility for establishing written and unwritten policies and practices for
       the day-to-day administration of the City of Montgomery’s contract with JCS, which was


       racial discrimination; and/or under detailed state rules on imprisonment for debts that are
       so clear as to remove Defendants’ judgment, including Const. of Ala., Art. I, Sec. 20:
       “That no person shall be imprisoned for debt.”, Ala. Code § 15-18-62 (fines and costs can
       be converted into jail time only if a defendant is found to have willfully failed to pay the
       fines or costs), and Rule 26.11(i)(2) of the Alabama Rules of Criminal Procedure (“In no
       case shall an indigent defendant be incarcerated for inability to pay a fine or court costs
       or restitution.”); (2) recklessly, wantonly, willfully, maliciously, fraudulently, or in bad
       faith (e.g., by willfully acting beyond detailed scope of Defendants’ authorities, and by
       willfully misinterpreting clear and unambiguous laws, all for the purpose of generating
       and collecting revenue, with malicious disregard for the plight of minority or indigent
       individuals such as Plaintiffs who are subjected to profiling or subjected to the cruel
       punishment of spending time in jail); and (3) under a mistaken interpretation of the law
       (e.g., mistaken interpretations of Ala. Code § 6-5-170, the federal constitutional and
       statutory law with regards to the legality of profiling, state law with regard to legality of
       JCS contracts, and/or state law provisions cited above on imprisonment for debts),
       coupled with willfulness, maliciousness or bad faith.

       After, the Eleventh Circuit’s grants of immunity to Judge Hayes and Mayor Strange, the
only Count 12 claims remaining are those against JCS. See Doc. 32, paras 268-269, alleging:
       268. Defendant JCS and its employees unlawfully induced and procured, instigated or
       participated in, and/or aided and abetted in the detentions through warrants, arrests,
       probation revocation, detention and incarceration of indigent Plaintiffs for failure to pay
       bonds, fines, court costs, fees, and other debts pursuant to which Plaintiffs were
       intentionally and unlawfully detained for varying lengths of time, as long as nine months,
       during which they were restrained and deprived of their personal liberty and thus
       subjected to false imprisonment (including false arrest) in violation of Ala. Code § 6-5-
       170.
       269. Defendant JCS is liable for the acts of all of its employees who arrested or
       otherwise instigated or participated in the detentions of Plaintiffs or who aided or abetted
       this false imprisonment [].

                                                 25
    Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 26 of 37




       made on behalf of the Municipal Court. In the exercise of these administrative powers
       and duties for the City, Presiding Judge Hayes adopted a standing order setting certain
       policies for the Municipal Court for implementation of the City’s contracts with JCS.
       See, “In re: Extension/JCS Placement, General Order No. 2013-0001.” (Emphasis
       added.)

       Although the Eleventh Circuit did not consider General Order No. 2013-0001 relevant in

deciding the non-Sec. 1983 individual capacity claims before it, it is a relevant and important

general policy (explicitly referenced in the amended complaint) in the consideration of the

remaining entity liability claims in this case. In its Answer, Doc. 138 at para. 35, the City admits

that Judge Hayes entered the order “as Presiding Judge of the Municipal Court,” but then

“explicitly” denies “that General Order No. 2013-001 had any connection with the

implementation of the City’s contract with JCS.”

           B. The Eleventh Circuit’s Consideration of the Lone Non-Conclusory Allegation
              It Found Relevant to the Count 7 and 12 Claims Against Mayor Strange In
              His Individual Capacity Did Not Take Into Account Plaintiffs’ Other Factual
              Allegations Concerning the City Mayors’ Participation in Alleged Entity
              Liability Claims Under Section 1983

       The Eleventh Circuit did not consider any of the Plaintiffs’ Section 1983 claims against

the City involving any actions of any of its mayors in their official capacities. Indeed, apart from

the factual allegations about judicial misconduct, the Circuit Court found only one non-

conclusory factual allegation that it considered relevant to the individual capacity claims against

Mayor Strange (or the police chiefs) in the Counts before it. The Court described this as the

allegation “that the City of Montgomery collected more fines and court costs than the City of

Huntsville, which has a similar population.” Slip opinion at 19. The opinion stated that, “even if

true, the difference in municipal revenues does not ‘nudge[] [the jailees’] claims across the line

from conceivable to plausible,’ Twombly, 550 U. S. At 570.” It found Plaintiffs had failed to

allege sufficient factual details (such as that Mayor Strange himself presided over any of jailees’

proceedings, had been in a courtroom when jailees were sentenced, or in the jail when jailees




                                                 26
    Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 27 of 37




were forced to work) for the Court to infer or draw a conclusion of his individual liability. Slip

opinion at pp. 17-19.

       However, Plaintiffs have pleaded other non-conclusory factual allegations involving the

City’s current and prior mayor that are relevant to their remaining Sec. 1983 entity claims.

Because the Circuit Court did not consider any of Plaintiffs’ Sec.1983 claims relevant to the

issues on appeal, it did not mention or consider Plaintiffs’ factual allegations related to the City’s

current and past mayors’ involvement in signing the 2009 and 2010 JCS contracts at issue in this

case. JCS was not a party to and did not participate in any way in the interlocutory appeal, and

apparently, none of the allegations concerning the City’s contracts or its involvement with JCS

were considered relevant in the Circuit Court’s opinion. But these allegations are key to the

remaining entity liability claims involving claims against JCS. They include but are not limited

to paragraphs 30 and 52 of the amended complaint, which allege:

       30. Defendant Todd Strange is Mayor of the City of Montgomery, Alabama and
       has served as head of the administrative branch of City government since March 10,
       2009. He is a final policymaker for the City regarding policies, practices or customs
       challenged in this lawsuit. Mayor Todd Strange’s executive duties include executing all
       contracts with the city and he has a duty to “see that all contracts with the city or town are
       faithfully kept or performed.” Ala. Code § 11-43-83. Other of his duties as Mayor
       include: enforcing all laws and ordinances; appointing and removing all officers and
       employees of the City; exercising administrative supervision and control over all
       departments; keeping the Council fully advised of the financial conditions and needs of
       the City; preparing and submitting annual budgets to the Council; recommending actions
       to the Council; and setting salaries and/or compensations of appointed officers and
       employees of the City. …

       52. On March 19, 2009, and again on July 1, 2010, the City of Montgomery, on
       behalf of the City’s Municipal Court, and JCS (a so-called “probation” service company,
       which actually served as a collection agency for the City) entered into contracts, that
       were in effect until August 2014, providing that JCS would provide probation services to
       the City and the Municipal Court. In these JCS-supplied standard form contracts, the City
       affirms that it is authorized to enter the contract for probation supervision and related
       services “for the benefit of the City and the Court.” Mayor Todd Strange signed the July
       1, 2010 contract for the City. The City’s prior mayor signed the earlier contract for the
       City.




                                                 27
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 28 of 37




Doc. 32 paras. 30 and 52. (Emphasis added.] The City has admitted to this participation of its

mayors. Answer (Doc. 138) states:

        52. It is admitted that on March 19, 2009 and again on July 1, 2010, the City of
        Montgomery and JCS entered into contracts the latter of which was in effect until the
        summer 2014. It is further admitted that Mayor Todd Strange signed the latter contract on
        behalf of the City and the City’s prior mayor signed the former contract on behalf of the
        City. The contents of those contracts speak for themselves and any characterization
        thereof is denied as are the remaining allegations of this paragraph.

        As mentioned, the Eleventh Circuit pointed to a portion of paragraph 40 of the amended

complaint concerning the differences in revenue raised by the City of Montgomery and the City

of Huntsville as the only non-conclusory factual allegation relevant to the individual capacity

claims against the Mayor (and police chiefs) and found this allegation alone insufficient to state

plausible individual capacity claims. But in ruling on this motion for judgment on the pleadings

on Plaintiffs’ entity liability claims, this Court must consider Plaintiffs’ full allegations in

paragraph 40,20 not just those mentioning Mayor Strange. Paragraph 40 also includes important

factual allegations about the large numbers of ticket issued by the City Police and the extremely

low numbers of appeals. (“The 2013 Municipal Court Survey for the City of Montgomery

Municipal Court lists 86,161 cases filed under the category of Non-DUI traffic cases (“Other

Traffic”), 87,596 such cases disposed of, and only 37 appeals. By comparison, in its 2013




20 If further supporting numbers from other years were necessary, this Court could take judicial
notice of the City’s financial reports for the years 2010 to present, found online at
http://www.montgomeryal.gov/city-government/departments/finance/financial-reports, detailing
budgeted and actual income from fines and forfeitures and the numbers of non-DUI traffic
tickets issued per year. See Scottsdale Insurance Co. v. Purseley, No. 11-12808 (11th Cir. Jan.
10, 2012):
         Rule 12(c) permits judgment on the pleadings when there are no material facts in dispute
         and judgment may be rendered by considering the substance of the pleadings and any
         judicially noticed facts. FED. R. CIV. P. 12(c).
Id. (Emphasis added.)




                                                  28
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 29 of 37




Municipal Court Annual Survey, the City of Huntsville lists 27,889 Non-DUI traffic cases filed,

7251 disposed of, and 1249 appealed”). Doc. 32 para. 40.

        Nor did the Circuit Court consider the Plaintiffs’ express factual allegations of the City

Mayor’s involvement in appointing Presiding Judge Hayes and influencing some of his

administrative decisions to be significant to the Count 7 or 12 issues on appeal. But these

allegations are clearly relevant to Plaintiffs’ remaining Sec. 1983 entity liability claims. Plaintiffs

allege in Doc. 32 at para. 34, FN15:

        34. Defendant Hayes was designated Presiding Judge by the City Mayor and the
        City of Montgomery pays his supplemental salary for his administrative duties for the
        City as Presiding Judge.15

        FN 15: Defendant Les Hayes, III demonstrated some of the influence Mayor Todd
        Strange has over his administrative decisions by responding to and carrying out the
        Mayor’s politically-motivated plans to hold publicized, but ineffective or
        counterproductive, “Amnesty Days” on the first two Saturdays of June 2013.

In its Answer, Doc. 138, the City admits that Defendant Hayes was designated Presiding Judge

by the City Mayor and that the City of Montgomery paid his salary and further admits that

“Mayor Todd Strange suggested the concept of amnesty days to Judge Hayes.”

            C. The Eleventh Circuit Held Plaintiffs’ Factual Allegations Insufficient to State
               Count 7 Anti-peonage and Forced Labor Claims Against the Police Chiefs in
               Their Individual Capacities, But Did Not Rule on the Sufficiency of
               Plaintiffs’ Many Factual Allegations Relevant to the City’s Liability for
               Policies, Practices, or Customs of the City Jail or City Police Department

        The October 29, 2018 opinion found the Count 7 jail work allegations against the police

chiefs in their individual capacities21 to be insufficient because Plaintiffs failed to allege


21Given this Court’s March 10, 2017 order (Doc. 131) granting the defendants’ motion to
dismiss the false arrest portions of Count 12 alleged against against the police chiefs, the
individual capacity allegations against the police chiefs that were at issue in the interlocutory
appeal were limited to those in Count 7. See the Eleventh Circuit’s August 17, 2017 opinion, slip
opinion at p.3: “[T]he [district] court also granted partial immunity as to Count 12, for claims
arising from traffic stops and arrests. For avoidance of doubt, plaintiffs may not use this appeal
to challenge that grant of immunity. See Hudson v. Hall, 231 F.3d 1289, 1292 n.1 (11th Cir.
2000)….” (Emphasis added.)

                                                  29
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 30 of 37




sufficient factual details (such as the precise dates of service and duties of each police chief or

that they had presided over any of jailees’ proceedings, been in a courtroom when they were

sentenced, or in the jail when they were forced to work). Slip opinion at pp. 18-19. As described

above, the only non-conclusory factual allegation the Court found relevant to these limited

individual capacity claims against the police chiefs was the allegation “that the City of

Montgomery collected more fines and court costs than the City of Huntsville, which has a similar

population.” Slip opinion at 19.

       Plaintiffs’ amended complaint is replete with other factual allegations based on the

involvement of the City of Montgomery’s Police Department and Jail in the challenged scheme.

These include but are not limited to, their factual allegations concerning the City police’s policy

of issuing large numbers of non-DUI traffic tickets. Doc. 32 at para. 40. 22 Individual Plaintiffs’

factual allegations on the numerous times they individually have been stopped by police also

support and substantiate their aggressive ticketing allegations. And even though this Court’s

March 10, 2017 order found that Plaintiffs’ allegations of racial targeting and profiling were

insufficient to state claims against the City for intentional racial discrimination under Counts 1

and 2, Plaintiffs’ factual allegations of repeated stops and of City police policies of setting up

checkpoints near churches while services were being held (Doc. 32 at paras. 41 and 42) remain




22 If further supporting numbers from other years were necessary, this Court could take judicial
notice of the City’s financial reports for the years 2010 to present, found online at
http://www.montgomeryal.gov/city-government/departments/finance/financial-reports, detailing
budgeted and actual income from fines and forfeitures and the numbers of non-DUI traffic
tickets issued per year. See Scottsdale Insurance Co. v. Purseley, No. 11-12808 (11th Cir. Jan.
10, 2012), stating:
         Rule 12(c) permits judgment on the pleadings when there are no material facts in dispute
         and judgment may be rendered by considering the substance of the pleadings and any
         judicially noticed facts. FED. R. CIV. P. 12(c).
Id. (Emphasis added.)



                                                 30
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 31 of 37




relevant in considering the sufficiency of Plaintiff’s allegations of a policy, practice, or custom of

aggressive policing and ticketing as part of the debtor’s prison scheme.

       Plaintiffs also allege the involvement of policies of the City police and the City Jail in

other aspects of the scheme challenged in their Section 1983 claims against the City. E.g., Doc.

32, para. 192 (seeking and serving warrants, including for nonpayment of fines and fees) and

Doc. 32, para. 47 (failure to inform of rights on arrest or in jail). Counsel for the City has

conceded that Count 3 (warrants for failure to pay/appear) is not limited to judicial functions. 23



       Plaintiffs further allege claims against the City for being subjected to 13th Amendment

prohibited involuntary servitude, and federal statutory anti-peonage and forced labor violations


23Doc. 108 (Transcript of August 18, 2016 hearing):
        [Ms. Holliday]:
              8 So the first count is this count three, the issuing of
              9 warrants based solely on nonpayment of debts. And our position
             10 here -- and it shows which defendants are being sued. But our
             11 position is, obviously, that, you know, the issuing of warrants
             12 is a judicial act, and we've cited numerous cases in our briefs
             13 for that point.
             14 The only real exception that I can think of to that
             15 would be there are some -- and, again, this is a Fourth
             16 Amendment claim -- there are some Fourth Amendment cases that
             17 suggest that if a police officer does execute a warrant that's
             18 facially invalid -- I'm sure you come across that a lot in that
             19 field -- then, you know, that is a wrong that the police officer
             20 can be held liable for.
             21 So I want to be clear that on -- for count three, our
             22 position is that if the judge issued warrants, the warrants are
             23 a judicial act. I don't want to represent to you that if the
             24 warrants were absolutely facially invalid, that the city would
             25 have absolutely no Fourth Amendment, even arguable, position.
            …
             7 But that is the only sort of
             8 area of issuance of warrants that falls within the city's
             9 purview. Otherwise, as the case law shows, the issuance of
            10 warrants is a municipal court function.
Id. at pp. 41-42.



                                                  31
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 32 of 37




as part of the City Jail work program. Doc. 32, paras. 5024 and 233. 25 At the August 18, 2016 oral

argument on their motion to dismiss, counsel for the City admitted that the jail work program

was an initiative of the City’s jailer not the judges, whose participation was limited to reducing

debtor’s prison “sentences” by giving release orders.26

           D. Other Examples of Factual Allegations Supporting Plaintiffs’ Remaining
              Claims Against the City of Montgomery




24Para. 50 states: “Once jailed, indigent debtors were further faced with a coercive promised
reduction of their debts by an additional $25 per day on the condition that they performed
onerous and sometimes dangerous janitorial and other work within the jail, the Montgomery
Municipal Court, or other city buildings. Record keeping for the time they worked was poor and
inmates did not even receive full credit due them for the jobs they were forced to perform in
order to shorten their period of incarceration.”

25Para. 223 states: “Plaintiffs were coerced with threats of more prolonged unlawful jail terms by
City officials if they did not “volunteer” to labor in the City jail under onerous conditions for an
extra $25 per day reduction of their debts. …”

26Doc. 108 (Transcript of August 18, 2016 hearing):
         [Ms. Holliday:]
          10 If you're commuted to time in jail, the jailer, the
          11 Montgomery County jail, does permit people to do work. And then
          12 the judge reduces sentences according to that sort of work
          13 program. So you can reduce your time in jail significantly by
          14 being part of this voluntary work program.
Id. at p. 36. (Emphasis added.) At the hearing on the motions to dismiss, Ms. Holliday also
presented a chart indicating that the establishment of the City Jail’s work program was not a
judicial act. She explained:
         [Ms. Holliday:]
          11 I do have -- then, you know, I also group, outside of
          12 this set of what I call judicial functions, Your Honor, count
          13 seven. Again, that's the jail work program. And what I say
          14 here is that to the extent that the judge was involved in that
          15 jail work program, it had to do with sentencing.
          16 As you can imagine, the jail comes back and says,
          17 they've worked off eight days. They get to go home eight days
          18 early. The judge then makes a judicial call and reduces -- you
          19 know, gives them a release order. So the judge's involvement is
          20 very much judicial.
Id. at p. 42.


                                                 32
    Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 33 of 37




       The Detailed Factual Allegations of Individual Plaintiffs’ Experiences. Apart from

certain allegations related to the acts Judge Hayes performed in some of the Plaintiffs’ individual

cases, the Circuit Court did not consider the amended complaint’s extensive factual allegations

detailing the personal experiences of each of the ten named plaintiffs. Standing alone these

individual plaintiff allegations, Doc. 32 at paras. 69-155, are more than sufficient to state Sec.

1983 claims based on the alleged longstanding policies, customs and practices of the City’s

Police Department and the City’s Jail, as well as the policies of its Municipal Court personnel.

The allegations related to policies and practices of City Police and the City Jail include, but are

not limited to, the frequent and continuing repeated traffic or other police stops resulting in

multiple ticketing per incident (ticket stacking), the multiple issuance and arrests on warrants in

connection with failure to pay fines and fees and/or appear, the repeated applications of

challenged bail bond policies, the holdings in jail for prolonged periods on facially invalid

commuted sentences, and the holding of inmates to debt labor in the City jail’s jail labor

program.

       The City admits to significant portions of the factual details alleged by each of the ten

named plaintiffs. The admissions include but are not limited to some of the factual allegations

concerning the individual Plaintiffs’ experiences relating to being subjected to frequent and

continuing repeated traffic and/or other police stops resulting in multiple ticketing (ticket

stacking) and arrest on warrants in connection with failure to pay fines and fees, application of

challenged bail bond policies, being held in jail on commuted sentences, and working in the jail

labor program. City’s Answer (Doc. 138 responses to paras. 69-155 of Doc 32).

       Factual Allegations Regarding the City and JCS as Joint Participants in the Scheme. In

Plaintiffs’ allegations involving JCS as a joint-participant state actor for the City of Montgomery

(which were not considered in the appeals before the Eleventh Circuit), they allege that it was the



                                                 33
    Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 34 of 37




City of Montgomery that contracted with JCS (Doc. 32, para. 52) and that “the City delegated to

JCS the important public functions of municipal debt collection and of initiating court

proceedings leading to imprisonment for debts as part of this collection process.” (Doc. 32, para

62). Plaintiffs’ further allegations include, but are not limited to the following in Paragraph 60:

       60. JCS employees were referred to as “Probation Officers” by both JCS and
       Municipal Court personnel and they wore badges similar to those worn by governmental
       officials. They routinely signed Municipal Court “Notice to Show Cause” forms that
       instruct probationers to appear in court for failure to pay and notify them that a warrant
       will be issued for their arrest if they fail to appear. The JCS-issued Notice to Show Cause
       also informs probationers that they have failed to report and that in order to dismiss the
       court date they not only must report to their next scheduled appointment, but also must
       pay a certain amount to JCS (e.g., $1417 in one instance) to rescind the scheduled
       hearing. The Certificate of Service on the Notice to Show Cause Form indicates that the
       forms were sent to the probationers by regular U.S. mail.

Doc. 32, para. 60.

       Failure to Train Claims and Allegations. Other allegations that were not considered by

the Circuit Court’s limited interlocutory appeal opinion include, but are not limited to, Plaintiffs’

allegations, repeated in each of their separate Sec. 1983 counts, that both the City and JCS failed

to train and supervise police, jail employees, judges, other court employees, and JCS employees

and that they both failed to adopt protective policies. See, e.g., Doc. 32, paras 65, 66, 67 and

corresponding allegations in each separate count raising Section 1983 claims. Plaintiffs’

municipal liability claims against the City of Montgomery (and the presiding judge in his official

capacity) for failure to train raise “wholly separate” issues from the immunity issues decided in

the interlocutory appeal. See Jones v. Fransen, Case No. 16-10715, (11th Cir. 2017), (holding

that “[w]hile the claims presented stem from a single incident, the municipal-liability claim

raises the wholly separate issue of whether Gwinnett County had a policy, custom, or practice of

deliberate indifference and inadequate training of its officers regarding the use of police dogs.




                                                 34
     Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 35 of 37




This is not an issue that must be determined—or even considered—in resolving the immunity

claims.”). 27

        Count 7 Statutory Claims against the City. Totally unrelated to any purported “guidance”

from the Eleventh Circuit, the City concludes its motion by seeking reconsideration of this

court’s denial of motions to dismiss the statutory entity liability claims in Count 7. The City now

argues that it cannot be liable for violations of the anti-peonage and forced labor statutory claims

against it in Count 7 because they are based on criminal statutes that contain specific intent

requirements. The City provides no direct authority for this claim, and merely string-cites some

cases involving other statutes (i.e. RICO) that it says have been construed to contain criminal

intent requirements and thus not be applicable to local governmental entities. But, as the lead

case the City cites, demonstrates, RICO differs from the statutory claims in this case, in requiring

mandatory punitive treble damages, a factor that has been found decisive in RICO cases. Gil

Ramirez Group, L.L.C. v. Hous. Indep. Sch. Dist., 786 F.3d 400, 413 (5th Cir. 2015) (“Because

Congress wrote no single-damage alternative, and we lack power to revise federal statutes,

Appellants fail to state a cognizable RICO claim against HISD. See Cullen v. Margiotta, 811

F.2d 698, 713 (2d Cir.1987) (“civil RICO requires that a successful plaintiff be awarded treble

damages”).)”.

        Furthermore, the City’s assertion that Plaintiffs’ anti-peonage claims under 18 U.S.C.

Sec. 1581(a) include a specific intent requirement is belied by the very text of that provision. The

first part of Sec. 1581(a)’s prohibition of peonage applies broadly to “[w]hoever holds or returns


27If and to the extent necessary to deny the City’s Motion for Judgment on the Pleadings,
Plaintiffs incorporate here their cited filing and exhibit (Doc. 177 and Doc. 177-1) concerning
the continuing violations of the Judicial Procedures the City and Municipal Judges agreed to in
Mitchell v. City of Montgomery, to demonstrate that even the limited training counsel for the City
themselves agreed to provide under that temporary agreement has been either inadequate,
ineffective, or both.



                                                 35
    Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 36 of 37




any person to a condition of peonage.” (Emphasis added.) Only the second part of the provision

(“or arrests any person with the intent of placing him in or returning him to a condition of

peonage”) mentions any specific intent. Here, Plaintiffs’ claims and supporting factual

allegations are that they were held in peonage under the policy of the City Jail. They do not

allege that the police who arrested them did so with the intent of holding them in or returning

them to a condition of peonage under this program (though perhaps discovery could demonstrate

this to be the case). This Court’s March 10, 2017 opinion decidedly rejected the City and other

defendants’ argument that Plaintiffs’ jail debt labor could be considered “voluntary” and held

that plaintiffs had stated plausible anti-peonage and forced labor claims against the City under 18

U.S.C. 1595’s civil cause of action. The Circuit Court opinions in no way call into question the

correctness of this Court’s denial of the City’s motion to dismiss these Count 7 statutory claims

against the City (or the denial of the City’s motion to dismiss Count 7’s Section 1983 claims

against it for violations of the 13th Amendment).

Conclusion

       For all the above reasons, Plaintiffs urge this Court to DENY the City’s motion for

judgment on the pleadings.

                                              Respectfully submitted,

                                              s/ Martha I. Morgan
                                              Martha I. Morgan (ASB-3038-A46M)
                                              8800 Lodge Lane
                                              Cottondale, Alabama 35453
                                              Telephone: 205-799-2692
                                              E-mail: mimorgan@yahoo.com

                                              Faya Rose Toure (ASB-5931-R787)
                                              Henry Sanders (ASB-6179-A34H)
                                              CHESTNUT, SANDERS &
                                              SANDERS, LLC
                                              One Union Street
                                              P.O. Box 1290
                                              Selma, Alabama 36702


                                                36
    Case 2:15-cv-00463-RCL-SMD Document 181 Filed 04/18/19 Page 37 of 37




                                             Telephone: 334-526-4531
                                             Fax: 334-526-4535
                                             E-mail: fayarose@gmail.com
                                                    gpompey@csspca.com

                                             Counsel for Plaintiffs


                                 CERTIFICATE OF SERVICE
I hereby certify that I electronically filed the foregoing with the Clerk of the Court using the
CM/ECF system, which will send notification of such filing to all counsel of Record, on this 18th
day of April, 2019.
                                                            s/ Martha I. Morgan
                                                            Of Counsel




                                               37
